                                    Exhibit “A”



                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

JAMES LAWSON,

      Plaintiff,
                                              CASE NO: 5:19-CV-904
vs.

GARY J. GORDEN,

     Defendant.
__________________________________/

                           AMENDED COMPLAINT

      Plaintiff, James Lawson (“Plaintiff”) by and through the undersigned counsel,

hereby files this Complaint and sues GARY J. GORDEN, for injunctive relief,

attorney’s fees and costs pursuant to 42 U.S.C. §12181 et seq., (“Americans with

Disabilities Act” or “ADA”) and allege:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter


                                          1
referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.     Venue is proper in this Court, the Western District of Texas pursuant to

28 U.S.C. §1391 (B) and Local Rules of the United States District Court for the

Western District of Texas.

      3.     Plaintiff, James Lawson (hereinafter referred to as “LAWSON or

Plaintiff"), is a resident of the State of Texas and is a qualified individual with a

disability under the ADA. LAWSON suffers from what constitutes a "qualified

disability" under the Americans with Disabilities Act of 1990, ("ADA") and all other

applicable Federal statutes and regulations to the extent that he has multiple sclerosis

and requires the use of a wheelchair for mobility and has limited use of his upper

extremities. Prior to instituting the instant action, LAWSON visited the Defendant’s

premises at issue in this matter on June 6, 2019, and was denied full, safe and equal

access to the subject property of Defendant due to its lack of compliance with the

ADA. LAWSON continues to desire and intends to visit the Defendant’s premises

but continues to be denied full, safe and equal access due to the barriers to access

that continue to exist.

      4.     The Defendant, GARY J. GORDEN, is an individual, conducting

business in the State of Texas. Upon information and belief, GARY J. GORDEN,

                                           2
(hereinafter referred to as “GORDEN”) is the owner, lessee and/or operator of the

real property and improvements that is the subject of this action, specifically the

Mario’s of New York Pizza restaurant, located at 26610 US Hwy 281 N., in San

Antonio, Texas (hereinafter referred to as the “Restaurant”).

      5.     All events giving rise to this lawsuit occurred in the Western District of

Texas.

                    COUNT I - VIOLATION OF THE ADA

      6.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, GORDEN is

a place of public accommodation in that it is a Restaurant operated by a private entity

that provides goods and services to the public.

      8.     GORDEN has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Restaurant in derogation of 42 U.S.C §12101 et seq.

                                          3
      9.     Plaintiff has been unable to and continues to be unable to enjoy access

to, and the benefits of the services offered at the Restaurant. Prior to the filing of

this lawsuit, Plaintiff visited the Restaurant at issue in this lawsuit and was denied

access to the benefits, accommodations and services of the Defendant’s premises

and therefore suffered an injury in fact, as a result of the barriers to access listed in

Paragraph 11, below that he personally encountered. In addition, Plaintiff continues

to desire and intends to visit the Restaurant, but continues to be injured in that he is

unable to and continues to be discriminated against due to the barriers to access

which remain at the Restaurant in violation of the ADA. Plaintiff has now and

continues to have reasonable grounds for believing that he has been and will be

discriminated against because of the Defendant’s continuing deliberate and knowing

violations of the ADA.

      10.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.    GORDEN is in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R.

§36.302 et seq. and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations:

            i.   There is no accessible or van accessible parking provided as

                                            4
                  necessary for wheelchair users to access the restaurant;

            ii.   The entry porch is accessed by steps only with no accessible means

                  of entry for a wheelchair user;

           iii.   The outdoor dining area is accessed by steps only with no accessible

                  means of entry for a wheelchair user and has a gravel floor surface

                  that is not firm or slip resistant;

           iv.    The dining area at the entry porch has a table that lacks knee and toe

                  clearance for a wheelchair user;

            v.    Restroom: The accessible route to the restroom is too narrow for a

                  wheelchair user. The restroom entry door has knob type hardware

                  that requires tight grasping, pinching and/or twisting of the wrist to

                  operate;

           vi.    The restroom entry door is too narrow for a wheelchair user;

           vii.   There is insufficient maneuvering space for a wheelchair user

                  within the toilet room, on the pull side of the entry door, at the water

                  closet or at the lavatory;

       viii.      There are no grab bars at the water closet.

     12.      There are other current barriers to access and violations of the ADA at

the Restaurant owned and operated by GORDEN that were not specifically

                                               5
identified herein as the Plaintiff is not required to engage in a futile gesture pursuant

to 28 C.F.R. Part 36, §36.501 and, as such, only once a full inspection is performed

by Plaintiff or Plaintiff’s representatives can all said violations be identified.

      13.    To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

      14.    Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §§36.304

and 36.401, GORDEN required to make its Restaurant, a place of public

accommodation, accessible to persons with disabilities by January 28, 1992. To

date, GORDEN has failed to comply with this mandate.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s

fees, costs and expenses paid by GORDEN pursuant to 42 U.S.C. §12205.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief, including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against GORDEN and

                                            6
requests the following injunctive and declaratory relief:

             A.    That the Court declare that the property owned and administered
                   by Defendant is violative of the ADA;

             B.    That the Court enter an Order directing Defendant to alter its
                   facilities to make them accessible to and useable by individuals
                   with disabilities to the full extent required by Title III of the
                   ADA;

             C.    That the Court enter an Order directing Defendant to evaluate
                   and neutralize its policies and procedures towards persons with
                   disabilities for such reasonable time so as to allow them to
                   undertake and complete corrective procedures;

             D.    That the Court award reasonable attorney’s fees, costs (including
                   expert fees) and other expenses of suit, to the Plaintiff; and

             E.    That the Court award such other and further relief as it deems
                   necessary, just and proper.

      Dated this ___ day of September, 2019.

                                       Respectfully submitted,

                                       By: /s/ Edward I. Zwilling
                                       Edward I. Zwilling, Esq.
                                       Alabama State Bar No.: ASB-1564-L54E

OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Facsimile: (205) 822-2702
Email:      edwardzwilling@zwillinglaw.com


                                          7
